Case 1:19-cv-00116-TFM-B Document 1 Filed 03/12/19 Page 1 of 3                       PageID #: 1




                               IN THE UNITED STATES DISTRICT COURT

                                  SOUTHERN DISTRICT OF       AIABAMA

                                            ctvtt DtvtstoN

CAESAR WHITE. JR.

Plaintiff

Vs.                                         CivilAction

MEGAN J. BRENNAN

Postmaster General

United States Postal Service

Southern Area Agency, ect. All
                                                                                                         'r'l
Defendant                                                                                               t'"'
                                                                                                        Ifi
                                                                                                        l:i
                                                                                                        .J::}
                                                                                                        ..:l:l
                                                                                                        !. :.
                                                                                                        l'\.J
                                             COMPIAINT
                                                                                                        t.,l-l


                                                                                                        l   :...1


      L.   The Plaintiff was issued a Agency Final Decision of December L1-, 2Ot8, which he             r:::i.
                                                                                                        I r-:t
                                                                                                         !:j:
                                                                                                         ,Lr:t
                                                                                                         l:i::l
           received December L7,2OL9, relating to a final order issued by an EEOC Administrative         r:-:'
                                                                                                         :1;:;l

                                                                                                         ":tr

           Judge from the Birmingham, Al, District Office, which the Plaintiff attempted to obtain

           legal counsel, and was unable   to do so, and was only left with the option to file     in

           federalcourt

      2.   Plaintiff's Name; Caesar White, Jr., and address: P.O. Box 17221, Pensacola, Fl,32522

      3.   Defendant(S) For   the Agency: Attorney Jason Hardy; Address: P. O. Box 6634,

           Clearwater, FL, 33758; and USPS Managing Counsel/Edith Rosen; Address: 2203 Lois

           Avenue, l-0 Floor, Tampa, FL, 33607

      4.   On or about August 2015 and the proceeding months, I was written up numerous times

           unjustly, subjected almost daily to a hostile work environment, targeted for adverse
Case 1:19-cv-00116-TFM-B Document 1 Filed 03/12/19 Page 2 of 3                     PageID #: 2




     working conditions by use of younger workers, and subjected to unfair removal from

     work, which I feelviolates the following:

     A. UnderTitle Vll of the Civil Rights Act of !g64,forAge Discrimination "ADEA"l

     B. Under 42 U.S.C. S ZOOOe-a1a)   for retaliation or harassment discrimination

     5.     On or about August of 2A16, I filed an OSHA complaint relating to working

     conditions that I felt violated the OSHA Act of L970, which I later filed an EEO complaint

     for retaliation as well. Now, when the matter was brought before the eeoc in October

     of 20L7, it was amended to include age discrimination. During this time frame, I was           a


     member of a protected group         of   person(s) between the ages of 40 and 70;        I   was

     subjected to numerous write ups, which were overturned; younger workers were use to

     do my work for me, when others were allowed to do their own work; and I was quailed

     to perFolm my own work load       as all   othei employees were allowed to do. ln addition,

     these activities are protected under Title Vll; I continue      to be subjected to     adverse

     employment actions until       this date; and the primary defendant has made                  it

     known.....even on the work room floor......that because of my complaints, he will do

     whatever he can to have me removed from workll!

     6.


     A. I am requesting that this matter be presented to a jury.

     B. I seek injunctive relief from the continual hostile, threatening, and           harassing

     environment that I have unjustly endured for years.

     C. I seek in punitive reliefs as deemed by a   jury, or any reasonable compensation.
Case 1:19-cv-00116-TFM-B Document 1 Filed 03/12/19 Page 3 of 3              PageID #: 3




                                             (Signature and date), pro se




                                            (Address)




                                             (Phone Number)



                                   CERTIFICATE OF SERVICE



   I hereby certify that a copy of the fo


Was mailed/delivered     Sasa                     at




                                             (Signature and date), pro se




                                             (Address)




                                            (Phone Number)
